DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Aug 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 23, 25-27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng (US 2003/0031876, previously cited) in view of Ferronato et al (US 5389119).
Regarding claim 17, Obeng teaches a polishing pad suitable for a polishing process, the polishing pad (fig 2) comprising a polishing layer (222), a base layer (210) disposed below the polishing layer, a first adhesive layer (230) disposed between the polishing layer and the base layer, a second adhesive layer (240) disposed below the base layer, and a first heat storage material (224) wherein a lowest temperature of the polishing pad is Tmin and a highest temperature of the polishing pad is Tmax during the polishing process (note that the intended polishing process does not limit the structure of the claimed polishing pad and any polishing process inherently occurs at a temperature), and the first heat storage material undergoes an endothermic reaction ([0042]) at a first temperature between the Tmin and the Tmax (occurs during polishing and is therefore between a maximum and minimum polishing temperature). Obeng does not teach the first heat storage material located between the first adhesive layer 
Regarding claim 18, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the base layer has a thickness T and a distance from a top edge of the region where the first heat storage material is disposed to a bottom edge of the region where the at least one heat storage material is disposed is T (when the material is dispersed throughout the entire thickness of the base layer as taught by the combination with Ferronato). 
Regarding claim 19, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng as modified by Ferronato further teaches the first heat storage material is dispersed in a material of the base layer (Ferronato fig 2).
Regarding claim 20, Obeng, as modified, teaches all the limitations of claim 19 as described above. Obeng as modified by Ferronato further teaches the region where the first heat storage material is disposed covers the entire base layer (Ferronato fig 2, covers the entire width). 
Regarding claim 23, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches a molecular arrangement of the first heat storage material after the endothermic reaction is looser than a molecular arrangement of the first heat storage material before the endothermic reaction ([0042] described by the filler particles decomposing to oxide and water). 
Regarding claims 25-27, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the first heat storage material (224) comprises an inorganic heat storage material comprising a hydrate of salt ([0042]; hydroxide, group II salt).  Note that claim 27 only limits claim 25 if the organic material is selected.
Regarding claim 34, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches a polishing method suitable for polishing an object (285), the polishing method comprising providing a polishing pad according to claim 17, applying a pressure to the object to press the object on the polishing pad ([0043]), and providing relative motion to the object and the polishing pad to perform the polishing process ([0043] describes polishing, [0008] describes providing rotation). 
Claims 21 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim17 above, and further in view of Wang (US 2011/0269380, previously cited).
Regarding claim 21, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng further teaches the first heat storage material forms an interface layer in the region where the first heat storage material is disposed (in the base layer). Obeng does not teach the interface layer located between the base layer and the first adhesive layer or the second adhesive layer. Wang teaches a polishing pad including a base pad (104) having a heat storage material (114) disposed therein, the material forming an interface layer located between the base layer and a first adhesive layer (fig 2; between section 108 of base layer and first adhesive layer 116). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to locate the interface layer of Obeng at a location between the base layer and first adhesive layer as taught by Wang in order to leave a section of the base layer free from filler material to promote even adhesion as taught by Wang ([0026]). 
Regarding claims 28-29, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach a cover layer covering the first heat storage material. Wang teaches a polishing pad comprising a cover layer (108) covering a heat storage material (fig 2; 114); wherein a material of the cover layer does not chemically react with a material of the polishing layer or the first heat storage material ([0024], fig 2; no contact with polishing layer, and formed of same material as the heat storage material layer, therefore not reacting with either material). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the cover layer 108 of Wang between the heat storage material and adhesive layer in order to leave a section of the base layer free from filler material to promote even adhesion as taught by Wang ([0026]). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim 17 above, and further in view of Elwell (US 5315154, previously cited).
Regarding claim 24, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach the first heat storage material undergoing a transition from a first solid state to a second solid state during the endothermic reaction. Elwell teaches a heat storage material (16) that undergoes a transition from a first solid state to a second solid state during an endothermic reaction, and molecular arrangements of the fist solid state and second solid state are different (col 3, lines 55-53). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to select a heat storage material which transitions from a first solid state to a second solid state in the polishing pad of Obeng, as this type of material is known to be suitable for controlling the temperature of a system as taught by Elwell. 
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng and Ferronato as applied to claim 17 above, and further in view of Heinrich et al (US 2009/0170320, previously cited).
Regarding claim 30, Obeng, as modified, teaches all the limitations of claim 17 as described above. Obeng does not teach a polishing track region comprising the first heat storage material and non-polishing track region comprising a second heat storage material, the first and second heat storage materials undergoing the reactions at different temperatures. Heinrich teaches a polishing pad including a polishing track region (fig 2c; region above 201B under wafer 250) for a first heat storage material (201B) and a non-polishing track region (region above 201A, radially inside polished wafer) for a second heat storage material (201A), wherein the first and second heat storage materials are operable to provide a varying temperature profile ([0045]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the heat storage material of Obeng as a first heat storage material and a second heat storage meterial to react at different temperatures during polishing in order to provide the desired temperature profile to the polishing pad, in order to adjust the removal rate during polishing as taught by Heinrich ([0012]). 
Regarding claims 31 and 32, Obeng, as modified, teaches all the elements of claim 30 as described above. While not teaching a specific temperature relationship or heat absorption capacity between the first and second heat storage materials, Heinrich does teach that the cooling of the pad (or absorbing of heat from the pad), which determines the varying temperature profile, affects the polishing removal rate to achieve the desired polishing profile ([0031]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to adjust the relative reaction temperature and heat absorption capacity of the heat storage materials in the pad of Obeng as claimed in order to achieve the desired polishing removal rate as taught by Heinrich ([0031]).
Response to Arguments
Applicant's arguments filed 18 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that Wang and Obeng do not teach heat storage material not being contained in the polishing layer. However, the newly cited Ferronato reference discloses this limitation as detailed in the rejection above. Regarding the claimed endothermic reaction at a temperature between Tmin and Tmax during polishing, this limitation is clearly disclosed by Obeng at [0042], which describes the endothermic reaction occurring during polishing (the claims place no limits on Tmin and Tmax and therefore any polishing process will occur between a minimum and maximum temperature). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723